       Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------X
JOANNA TULCZYNSKA,
                        Plaintiff,
                                                         17 Civ. 1669 (DAB)
                                                         MEMORANDUM & ORDER
            v.

QUEENS HOSPITAL CENTER, et al.,
                        Defendants.
--------------------------------------------X
DEBORAH A. BATTS, United States District Judge.

      Plaintiff Joanna Tulczynska (“Plaintiff”) is a former doctor

of pulmonology who brings claims against Queens Hospital Center,

Mount Sinai Health System, Inc., Dr. Ricardo Lopez, Dr. Jean

Fleishman, and Dr. Habibur Rahman (collectively, “Hospital

Defendants”). 1 Tulczynska’s federal claims (Counts One and Seven)

allege a violation of the Employee Retirement Income Security Act

of 1974 (“ERISA”), in which she alleges that Hospital Defendants

breached a fiduciary duty owed to her by failing to enroll her in

an after-tax disability insurance plan that she sought. Tulczynska

also alleges violations of the New York State and City Human Rights

Laws by Hospital Defendants in that they allegedly discriminated

against her for her disability (Parkinson’s Disease) in various

ways: (1) that Tulczynska was wrongly passed over for a promotion

to Chief of Pulmonology, which was instead given to the less-


1 In Plaintiff’s original Complaint, she included Roselyn Marquez among the

Hospital Defendants. Since the Amended Complaint makes no mention of Marquez,
the Court will consider the claims against Marquez to be waived. In addition,
Defendant Prudential mentioned in the Amended Complaint is not a part of the
instant motion; Prudential settled with Plaintiff on January 18, 2019.

                                      1
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 2 of 16



experienced Dr. Lopez (Count Two); (2) Tulczynska was denied

reasonable accommodations (Count One); (3) Tulczynska was

wrongfully terminated (Count Five); (4) aiding and abetting

disability discrimination (Count Six); and (5) Tulczynska was

subjected to a hostile work environment (Count Four). Hospital

Defendants now move pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure to dismiss the Plaintiff’s claims. For the

reasons set forth below, Defendants’ motion is GRANTED.

I.   BACKGROUND

     Tulczynska was employed by Queens Hospital Center and Mount

Sinai as a doctor of pulmonology and as an associate professor. Am.

Compl. ¶ 3. In or about August of 2014, she alleges that she sought

to enroll in an after-tax disability insurance policy. Id. ¶ 36. In

the event that she received disability payments, she would not have

to pay taxes on those benefits. She “spoke with the woman who

worked in Defendants QHC and Sinai’s Human Resources Department at

the hospital and told her explicitly that [Plaintiff] wanted to

enroll in an after-tax disability insurance policy[.]” Id. ¶ 37.

Tulczynska also alleges that she spoke with that woman’s superior,

a man who worked in the same department, and told him the same

thing. Id. ¶ 38. Each person “repeatedly assured” Plaintiff that

she would be enrolled in the correct insurance policy. Id. ¶ 39.

Upon information and belief, Tulczynska alleges that the woman and

the man were “authorized representatives or agents” of the

hospital’s insurer, Prudential. Id. ¶ 43.

                                    2
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 3 of 16



     Tulczynska alleges that she retired on November 28, 2014. Id.

¶ 45. She subsequently received disability benefits for her

Parkinson’s disease. She received a notice from the Internal

Revenue Service dated October 24, 2016 stating that she owed

$28,525.38 in back taxes for 2015. Id. ¶ 48. Tulczynska alleges

that she discovered that the back taxes were imposed “because of

disability payments she received in 2015.” Id. ¶ 50.

     Tulczynska continued to receive disability benefits in 2016

and 2017. Id. ¶ 51. She “repeatedly tried calling Human Resources”

but “never received a return phone call.” Id. ¶ 52. She also

telephoned Prudential “and was told to speak to the Plan

Administrator at Defendants QHC and [Mount] Sinai.” Id. Defendants

QHC, Mount Sinai, and Prudential “never responded” to her

communications. Id.

     At a date unstated she received a letter saying “that her

disability insurance benefits under the policy would end in May of

2017.” Id. ¶ 54.

     The factual basis for Tulczynska’s state and local claims of

disability discrimination are as follows: she alleges that she was

denied a promotion to Chief of Pulmonology in August of 2014 that

she was “next in line” to receive, since she was most senior

pulmonologist; that Lopez was promoted to Chief of Pulmonology even

though he had been employed as a doctor in the pulmonology

department for only two years; and that Lopez was “close friends”

with both Fleischman and Rahman. Id. ¶¶ 17-20.

                                    3
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 4 of 16



     Regarding Tulczynska’s hostile work environment claim, she

alleges that on one occasion in July of 2014, Defendants Rahman,

Lopez, and Fleischman “made fun of” and “intentionally embarrassed”

Plaintiff “because of her Parkinson’s disease” in front of other

medical personnel and residents. Id. ¶ 21. Defendant Rahman

“commented in a snarky manner” that Tulczynska would never be

promoted to Chief of Pulmonology because of her Parkinson’s

disease, said that “we will not work for you,” and said that the

hospital “needed another attending physician when the Plaintiff was

on duty.” Id. ¶ 22. Lopez and Fleischman allegedly laughed at these

statements.

     After Lopez was allegedly promoted to Chief of Pulmonology one

month later, Plaintiff approached him in a room where medical

personnel and residents congregate to ask him “privately if she

would be able to reduce her hours because of her Parkinson’s

disease.” Id. ¶ 27. Lopez allegedly responded that Tulczynska would

not receive any workplace accommodation. Id. ¶ 28. Lopez then

“proceeded to deliberately embarrass the Plaintiff in front of

other fellows, residents, and medical personnel by asking her

questions as if she were a first-year resident.” Id. ¶ 29.

     On another occasion, Lopez announced in the same room

mentioned above, “for no apparent reason,” that Tulczynska would

not receive any workplace accommodation and would work as many

hours as any other employee. Id. ¶ 30.




                                    4
       Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 5 of 16



      Tulczynska alleges that this discriminatory conduct aggravated

and exacerbated her Parkinson’s disease and she was “forced to

retire early.” Id. ¶¶ 33, 35.

      On February 7, 2017, Tulczynska commenced the present action.

Defendants removed the action to federal court. Hospital Defendants

and Prudential filed Motions to Dismiss, which this Court granted

on March 14, 2018. Tulczynska was given leave to replead several of

her original claims as claims arising under ERISA.

      Tulczynska initially filed an appeal of the March 14, 2018

Order, but withdrew the appeal. The present Amended Complaint was

filed on April 26, 2018. Prudential filed a Motion to Dismiss the

Amended Complaint on August 10, 2018. Hospital Defendants filed a

Motion to Dismiss on September 7, 2018. On January 24, 2019,

Prudential settled with Plaintiff. Before the Court is Hospital

Defendants’ Motion to Dismiss pursuant to Rule 12(b)(6).



II.   DISCUSSION

  A. Legal Standard for a Motion to Dismiss

      For a complaint to survive a motion brought pursuant to

Federal Rule of Civil Procedure 12(b)(6), the plaintiff must have

pleaded “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The Supreme Court has explained,

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the
      reasonable inference that the defendant is liable for the

                                     5
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 6 of 16



     misconduct alleged. The plausibility standard is not akin
     to a “probability requirement,” but it asks for more than
     a sheer possibility that a defendant has acted unlawfully.
     Where a complaint pleads facts that are “merely consistent
     with” a defendant's liability, it “stops short of the line
     between possibility and plausibility of entitlement to
     relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 556–57). “[A] plaintiff's obligation to provide the grounds

of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (internal

quotation marks and citation omitted). “Nor does a complaint

suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 557). The Supreme Court further stated,

     In keeping with these principles a court considering a
     motion to dismiss can choose to begin by identifying
     pleadings that, because they are no more than conclusions,
     are not entitled to the assumption of truth. While legal
     conclusions can provide the framework of a complaint, they
     must be supported by factual allegations. When there are
     well-pleaded factual allegations, a court should assume
     their veracity and then determine whether they plausibly
     give rise to an entitlement to relief.

Id. at 679.

     The Court must accept as true all factual allegations set

forth in the complaint and draw all reasonable inferences in favor

of the plaintiff. See Swierkiewicz v. Sorema N.A., 534 U.S. 506,

508 (2002); Blue Tree Hotels Inv. (Canada) Ltd. v. Starwood Hotels

& Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir. 2004).

However, this principle is “inapplicable to legal conclusions,”

                                    6
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 7 of 16



Iqbal, 556 U.S. at 678, which, like the complaint’s “labels and

conclusions,” Twombly, 550 U.S. at 555, are disregarded. Nor should

a court “accept [as] true a legal conclusion couched as a factual

allegation.” Id. at 555.

     In resolving a 12(b)(6) motion, a district court must limit

itself to the facts alleged in the complaint, which are accepted as

true; to any documents attached to the complaint as exhibits or

incorporated by reference therein; to matters of which judicial

notice may be taken; or to documents upon the terms and effect of

which the complaint “relies heavily” and which are, thus, rendered

“integral” to the complaint. Chambers v. Time Warner, Inc., 282

F.3d 147, 152-53 (2d Cir. 2002); see also ASARCO LLC v. Goodwin,

756 F.3d 191, 198 (2d Cir. 2014). A plaintiff’s “failure to include

matters of which as pleaders they had notice and which were

integral to their claim – and that they apparently most wanted to

avoid – may not serve as a means of forestalling the district

court's decision on [a 12(b)(6)] motion.” L-7 Designs, Inc. v. Old

Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (quotations,

alterations and citation omitted); see also Cortec Indus., Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (“Where plaintiff

has actual notice of all the information in the movant’s papers and

has relied upon these documents in framing the complaint[,] the

necessity of translating a Rule 12(b)(6) motion into one [for

summary judgment] under Rule 56 is largely dissipated.”)




                                    7
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 8 of 16



  B. Documentary Evidence Produced by Defendants to Refute the
     Amended Complaint

     In their Motion to Dismiss, Hospital Defendants produce

documentary evidence (primarily personnel action forms and other

Human Resources documents) showing that: (1) Tulczynska’s

employment was terminated effective June 4, 2014 when she was

placed on Long Term Disability Status; (2) Tulczynska had been on a

medical leave of absence since December 3, 2013; and (3) Lopez was

already Chief of Pulmonology for several years before Tulczynska

claims that she was denied the promotion – in fact, he became Chief

of Pulmonology in 2011. See Robins Decl., Exs. A, B, C.

     In addition, Hospital Defendants produced documentation that

Tulczynska’s medical leave of absence beginning on December 3, 2013

was taken at her own request pursuant to the Family and Medical

Leave Act of 1993. Tulczynska submitted a Certification Form to the

hospital in order to take FMLA leave and Defendant Mount Sinai’s

Office of Human Resources returned a Designation Notice to her

confirming that she was eligible for leave. See Robins Decl., Ex.

D. The Certification Form asked Plaintiff’s health care provider

whether she would “need to . . . work on an intermittent, part-

time, or on a reduced schedule because of their medical condition?”

Her health care provider marked “no.” Id. When asked if Tulczynska

was “unable to perform any of his/her job functions due to the

condition,” Plaintiff’s health care provider marked “yes.” Id.

Tulczynska submitted a Group Disability Insurance Authorization and


                                    8
       Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 9 of 16



Attending Physician Statement to Prudential dated December 14, 2013

– eleven days after Hospital Defendants allege that she began her

FMLA leave – stating that she “will not be able to return to work”

because her “Parkinson Disease symptoms have retrogressed.” Robins

Decl., Ex. E.

      Hospital Defendants produce a letter dated August 26, 2014

that a Mount Sinai Human Resources Assistant sent to the Social

Insurance Institution, a Polish state organization responsible for

paying out social insurance benefits to its members. 2 Robins Decl.,

Ex. F. The letter stated that Tulczynska had been employed from

July 19, 1993 to June 4, 2014 and “is currently on Long Term

Disability.” Id. The bottom of the letter is signed by Tulczynska.

      Finally, Hospital Defendants produce a Human Resources Benefit

Election form, which shows that Tulczynska has been enrolled in a

post-tax Long Term Disability insurance policy since 2004. Robins

Decl., Ex. G. The form shows that for the years 2004 up through and

including 2014 Tulczynska was enrolled in the same policy – the

Long Term Disability Post-Tax Option. Id.

    C. Consideration of Material Not Attached to or Incorporated by
       Reference in the Complaint on a Rule 12(b)(6) Motion

      Extrinsic evidence outside the pleading may be considered part

of a complaint when that evidence is incorporated by reference in

the pleading, or when a court deems the evidence to be “integral”




2 This is presumably to bolster their claim that Tulczynska was aware that her
employment ended on June 4, 2014.

                                      9
     Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 10 of 16



to at least one claim in the pleading. See Chambers, 282 F.3d at

152-53 (2d Cir. 2002). Evidence is integral to the pleading where

the plaintiff has actual notice of the evidence and the complaint

“relies heavily upon its terms and effect” in “framing” the

pleading. Id. (internal citations omitted).

     Courts may also consider documents that the plaintiff either

possessed or knew about and relied upon in bringing the suit. See

Rothman v. Gregor, 220 F.3d 81, 88–89 (2d Cir.2000) (citing Cortec

Indus. Inc. v. Sum Holding L.P., 949 F.2d 42 (2d Cir. 1991), cert.

denied, 503 U.S. 960 (1992)). Artful pleading by the plaintiff is

exemplified by the failure to include matters of which “as pleaders

they had notice and which were integral to their claim – and that

they apparently most wanted to avoid”; this will not forestall a

district court’s decision on a motion to dismiss. Cortec, 949 F.2d

at 44 (2d Cir. 1991).

     The factual context of Cortec Industries is elucidating to the

present case. Plaintiffs were purchasers of a corporation’s stock

and debts. They alleged that they would not have entered the sale

but for the defendant’s misrepresentations and omissions about the

corporation’s financial health. Defendant’s moved to dismiss

pursuant to Rule 12(b)(6) with extrinsic documents attached to that

motion. Included among those documents were a stock purchasing

agreement and an offering memorandum discussing the corporation’s

financial condition. Id. at 46. Plaintiffs argued that these

documents could not be considered by the district court on a motion

                                   10
     Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 11 of 16



to dismiss, because they were not attached to nor incorporated by

reference in plaintiffs’ complaint. Id. The Second Circuit found

that since plaintiffs “had notice” of the documents and because

they were “integral” to plaintiffs’ claims, they could fairly be

considered by the district court on a Rule 12(b)(6) motion. “A

finding that plaintiff has had notice of documents used by

defendants in a 12(b)(6) motion is significant” because “the

problem that rises when a court reviews statements extraneous to a

complaint generally is the lack of notice to the plaintiff[.]” Id.

at 48. Where a plaintiff has “actual notice of all the information

in the movant’s papers” – not necessarily the exact papers

themselves – and has relied upon the information in those documents

in framing the complaint, the necessity of translating a motion to

dismiss into a motion for summary judgment under Federal Rule of

Civil Procedure 56 “is largely dissipated.” Id. (emphasis added).

     Despite the fact that the extrinsic documents attached to the

defendant’s motion to dismiss were not attached to the complaint

(nor incorporated by reference in it), the Second Circuit found

that the district court was entitled to consider them in deciding

the 12(b)(6) motion, because the plaintiff did not lack notice of

the documents and the documents were integral to the complaint. Id.

     Chambers v. Time Warner, Inc. later refined the notice

requirement from Cortec Industries. Mere “notice or possession” of

the document was insufficient; plaintiff had to rely on the

documents, and such reliance was “a necessary prerequisite to the

                                   11
     Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 12 of 16



court’s consideration of the document on a dismissal motion[.]” 282

F.3d 147, 153 (2d Cir. 2002). In Chambers, the court was

unconvinced that the plaintiff had relied on certain documents in

“framing” the pleading; therefore, they would not be considered in

deciding the motion to dismiss. Id. at 154.

     Cortec and Chambers both remain controlling law. As a general

matter, extrinsic documents should not be considered on a motion to

dismiss, but if the plaintiff knows about a document, intentionally

chooses to disregard it, and avoids mentioning it in the pleading,

but relies on the document’s information in framing their pleading,

a defendant moving to dismiss may still rely on that document in a

motion to dismiss. There is no principled reason for a district

court to subject the defendant to the additional expense and burden

of considering the same matter later on a motion for summary

judgment.

     Perhaps most applicable here, where the language of a

complaint is contradicted by a written document that plaintiff

artfully conceals from a court, the court may consider such a

document on a motion to dismiss. See Karmilowicz v. Hartford

Financial Services Grp., 494 F.App’x 153, 156 (2d Cir. 2012); Ginx,

Inc. v. Soho Alliance, 720 F. Supp. 2d 342, 345 (S.D.N.Y. 2010)

(“[A]ny reference to several important court and administrative

documents has been inexplicably and improperly omitted from the

Amended Complaint, thereby creating a demonstrably false impression

of certain key facts . . . When plaintiffs fail to include any

                                   12
     Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 13 of 16



reference to documents that they knew of that are integral to their

claim, there is no need for the court to convert the motion to a

summary judgment motion in order to take them into account.”)



III. ANALYSIS

     Plaintiff’s opposition argues that Hospital Defendants’

documentary evidence should not be considered because it was

“unauthenticated.” Plaintiff cites to no federal law to explain

what type of “authentication” should be required in this context.

Notably, Plaintiff does not dispute the underlying accuracy or

veracity of these documents – she argues only that they are

“internal” and “unauthenticated.” See, e.g. Pl.’s Opp. Mot. at 8.

She does not acknowledge the fact that most of the documents are

signed by her or her doctor.

     Hospital Defendants respond that, as case law shows,

documentary evidence should be considered where it flatly

contradicts the allegations in the Amended Complaint.

     This court is not required to accept Plaintiff’s strategic

choice to omit several documents and facts, the effect of which is

to create a misleading impression of the factual basis underlying

her claim.

     Therefore, the Court considers the following in ruling on the

Hospital Defendants’ motion to dismiss:

     •   The Certification Form submitted and signed by Plaintiff to
         the hospital as a prerequisite to her taking FMLA leave


                                   13
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 14 of 16



          beginning on December 3, 2013, see Robins Decl., Ex. D;

      •   The Group Disability Insurance Authorization and Attending
          Physician Statement submitted and signed by Plaintiff to
          Prudential dated December 14, 2013 stating that Plaintiff
          “will not be able to return to work” because her “Parkinson
          Disease symptoms have retrogressed,” see Robins Decl., Ex.
          E;

      •   The letter dated August 26, 2014, signed by Plaintiff, that
          was sent by a Mount Sinai Human Resources Assistant to the
          Social Insurance Institution, stated that Plaintiff had
          been employed from July 19, 1993 to June 4, 2014 and “is
          currently on Long Term Disability,” see Robins Decl., Ex.
          F; 3

      •   The Human Resources Benefit Election form showing that
          Plaintiff has been enrolled in the same Long Term
          Disability Post-Tax Option benefit plan from 2004 up
          through and including 2014, see Robins Decl., Ex. G; and

      •   The Personnel Action Form showing that Lopez became Chief
          of Pulmonology in 2011, see Robins Decl., Ex. C.


      These documents – the contents of which Plaintiff had notice

well before Hospital Defendants attached them to their Motion to

Dismiss, because she signed four of them – are integral to the

ERISA claim and discrimination claims.

      Plaintiff’s claims under the NYSHRL and NYCHRL related to the

promotion are both time-barred – this documentation shows that

Lopez was promoted three years before Plaintiff alleges. See Am.

Compl. ¶ 25. She could not have been wrongfully denied a promotion

to Chief of Pulmonology in 2014, since the position was already

filled by Lopez.


3
 The personnel action forms submitted in Exhibits A and B are duplicative of
the information contained in Exhibits D, E, and F, and are therefore not
being considered on this motion.

                                      14
        Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 15 of 16



        Plaintiff’s argument that she was “forced to retire early” on

November 28, 2014 due to alleged hostile conduct at work is refuted

by the documentary evidence produced by Hospital Defendants that

she elected to take FMLA leave on December 3, 2013, never returned

to work due to her worsening condition, and went on long-term

disability (and was therefore terminated) on June 4, 2014. See Am.

Compl. ¶ ¶ 35, 70; Robins Decl. Exs. D, E, F. There are no

allegations in the Amended Complaint that her employer or fellow

employees forced her or pressured her to go on disability leave.

Any allegations that Plaintiff was not reasonably accommodated

would have accrued at the very latest prior to her taking FMLA

leave on December 3, 2013 – more than three years before Plaintiff

filed her original Complaint in February 7, 2017 – and would be

time-barred. Likewise, Plaintiff’s discrimination claim related to

a hostile work environment would have accrued prior to December 3,

2013 and is time-barred. Even if it were not time-barred, both of

the incidents that Plaintiff alleges created a hostile work

environment occurred after she was already terminated in June or

2013.

        Plaintiff fails to state a claim of fiduciary liability under

ERISA as to Hospital Defendants. The document produced shows that

she was, in fact, enrolled in Long-Term Disability Post-Tax option

plan from 2004 through 2014. See Robins Decl., Ex. G. Plaintiff

does not dispute the veracity of this document, only that it is

“unauthenticated.”

                                      15
      Case 1:17-cv-01669-VSB Document 68 Filed 02/12/19 Page 16 of 16



      Hospital Defendants argue, and Plaintiff does not dispute,

that Prudential was the Claims Administrator under the plan, i.e.

they provided the plan benefits, and Mount Sinai was the Plan

Administrator and was responsible only for general plan

administration, including enrollment. See Pl.’s Mot. to Dismiss at

12-13. Hospital Defendants provided documentation that they did

enroll Plaintiff in the correct plan and had done so since 2004.

Plaintiff has not and cannot plead that Mount Sinai’s fiduciary

duty extended to the payment of those benefits.



IV.   CONCLUSION

      For the above reasons, the Hospital Defendant’s motion to

dismiss the Amended Complaint is GRANTED. The Clerk of the Court is

directed to close the docket in this case.



                                          SO ORDERED.

Dated:     New York, New York
           February 12, 2019




                                    16
